SIBLEY, Circuit Judge
(concurring).
I do not think there was any waiver of the condition that hooks should be kept from which the amount of the loss can be determined. This is so for two reasons: Tt was necessary to examine and re-examine the books in order to find out what could be determined from them, and such examination could not be a waiver; and there was also a special non-waiver agreement on the faith of which the examination proceeded.
I concur in the conclusion that the books showed all that any set of hooks could show about green hides that were being processed and changing in weight, class, and value by reason thereof every day.